Exhibit 10.1

 

WORLD FUEL SERVICES CORPORATION

2016 OMNIBUS PLAN

 

SECTION I

GENERAL

 

1.1  Purpose.  The World Fuel Services Corporation 2016 Omnibus Plan
(the “Plan”) has been established by World Fuel Services Corporation
(the “Company”), a Florida corporation, to: (a) attract and retain persons
eligible to participate in the Plan; (b) motivate Participants, by means of
appropriate incentives, to achieve long-range goals; (c) provide incentive
compensation opportunities that are competitive with those of other similar
companies; and (d) further align Participants’ interests with those of the
Company’s other shareholders through compensation that is based on the Company’s
common stock; and thereby promote the long-term financial interest of the
Company and the Subsidiaries, including the growth in value of the Company’s
equity and enhancement of long-term shareholder return.

 

1.2  Participation.  Subject to the terms and conditions of the Plan, the
Compensation Committee (the “Committee”) of the Board of Directors (the “Board”)
of the Company shall determine and designate, from time to time, from among the
Eligible Persons, those persons who will be granted one or more Awards under the
Plan, and thereby become “Participants” in the Plan.

 

1.3  Operation, Administration, and Definitions.  The operation and
administration of the Plan, including the Awards made under the Plan, shall be
subject to the provisions of Section IV (relating to operation and
administration). Capitalized terms in the Plan shall be defined as set forth in
the Plan (including the definition provisions of Section VIII of the Plan).

 

SECTION II

OPTIONS AND SARS

 

2.1  Definitions.

 

(a)                                 An “Option” is a right that entitles the
Participant to purchase shares of Stock at an Exercise Price established by the
Committee. Any Option granted under this Section II may be either an Incentive
Stock Option or a Non-Qualified Stock Option, as determined in the discretion of
the Committee. An “Incentive Stock Option” is an Option that is intended to
satisfy the requirements applicable to an “incentive stock option” described in
Section 422(b) of the Code. Only Employees of the Company or any Subsidiary
shall be eligible to be awarded Incentive Stock Options under the Plan. A
“Non-Qualified Stock Option” is an Option that is not intended to be an
“incentive stock option” as that term is described in Section 422(b) of
the Code.

 

(b)                                 A “Stock Appreciation Right” or “SAR” is a
right that entitles the Participant to receive, in cash or Stock (as determined
in accordance with Section 4.7), value equal to (or otherwise based on) the
excess of: (i) the Fair Market Value of a share of Stock at the time of
exercise; over (ii) an Exercise Price established by the Committee.

 

2.2  Exercise Price.  The “Exercise Price” of each share of Stock purchasable
under an Option and each SAR shall be determined by the Committee, provided that
such Exercise Price shall not be less than 100% of the Fair Market Value of a
share of Stock on the date of grant of the Option or SAR and shall not, in any
event, be less than the par value of a share of Stock on the date of grant of
the Option or SAR. If an Eligible Person owns or is deemed to own (by reason of
the attribution rules applicable under Section 424(d) of the Code) more than 10%
of the combined voting power of all classes of stock of the Company (or any
parent corporation or subsidiary corporation of the Company, as those terms are
defined in Sections 424(e) and (f) of the Code, respectively) and an Incentive
Stock Option is granted to such person, the exercise price of such Incentive
Stock Option (to the extent required by the Code at the time of grant) shall be
no less than 110% of the Fair Market Value of a share of Stock on the date that
the Incentive Stock Option is granted.

 

2.3  Exercise.  An Option and an SAR shall become exercisable in accordance with
such terms and conditions and during such periods as may be established by the
Committee, but in no event shall the Option or SAR remain exercisable after the
seven-year anniversary of the date of grant.

 

2.4  Payment of Option Exercise Price.  The payment of the Exercise Price of an
Option granted under this Section II shall be subject to the following:

 

1

--------------------------------------------------------------------------------


 

(a)                                 Subject to the following provisions of this
Section 2.4, the full Exercise Price for shares of Stock purchased upon the
exercise of any Option shall be paid at the time of such exercise (except that,
in the case of an exercise arrangement described in Section 2.4(c), payment may
be made as soon as practicable after the exercise).

 

(b)                                 The Exercise Price shall be payable in cash
or, in the discretion of the Committee, either by tendering shares of Stock
(by actual delivery of shares or by attestation), or by the withholding of
shares of Stock that otherwise would have been delivered as a result of the
exercise of the Option, in each case valued at Fair Market Value as of the day
of exercise, or in any combination thereof, as determined by the Committee.

 

(c)                                  The Committee may permit a Participant to
elect to pay the Exercise Price upon the exercise of an Option by irrevocably
authorizing a third party to sell shares of Stock (or a sufficient portion of
the shares) acquired upon exercise of the Option and remit to the Company a
sufficient portion of the sale proceeds to pay the entire Exercise Price and any
tax withholding resulting from such exercise.

 

2.5  Settlement of Award.  Settlement of Options and SARs is subject to
Section 4.7.

 

SECTION III

OTHER AWARDS

 

3.1  Definitions.

 

(a)                                 A “Cash Incentive Award” is a grant of a
right to receive a designated dollar value amount in cash that is not calculated
by reference to the Fair Market Value of a share of Stock and is subject to a
risk of forfeiture or other restrictions that will lapse upon the achievement of
one or more goals relating to completion of service by the Participant, or
achievement of performance or other objectives, as determined by the Committee.

 

(b)                                 An “Other Stock-Based Award” is any Award
other than an Option, SAR, Stock Unit Award, Restricted Stock Award or
Restricted Stock Unit Award, that is denominated or payable in, valued in whole
or in part by reference to, or otherwise based on or related to, shares of Stock
(including without limitation any award of shares of Stock that is not subject
to any vesting or other restrictions and any awards of shares of Stock in lieu
of obligations to pay cash or deliver other property under the Plan or under any
other plan or compensatory arrangements).

 

(c)                                  A “Performance Compensation Award” is the
grant of any Award, other than an Option or SAR, designated by the Committee as
a Performance Compensation Award pursuant to Section 3.2(b) that is contingent
on the achievement of Performance Measures or, in the event such Award is not
intended to be “qualified performance-based compensation” under
Section 162(m) of the Code, other performance objectives as determined by the
Committee, during a specified period.

 

(d)                                 A “Restricted Stock Award” is a grant of
shares of Stock with such shares of Stock subject to a risk of forfeiture or
other restrictions that will lapse upon the achievement of one or more goals
relating to completion of service by the Participant, or achievement of
performance or other objectives, as determined by the Committee.

 

(e)                                  A “Restricted Stock Unit Award” is the
grant of a right to receive shares of Stock, cash, other securities or other
Awards (as determined in accordance with Section 4.7) in the future, with such
right to future delivery of such shares of Stock, cash, other securities or
other Awards subject to a risk of forfeiture or other restrictions that will
lapse upon the achievement of one or more goals relating to completion of
service by the Participant, or achievement of performance or other objectives,
as determined by the Committee.

 

(f)                                   A “Stock Unit Award” is the grant of a
right to receive shares of Stock in the future, which right is not subject to
future vesting conditions.

 

3.2  Restrictions on Awards.  Each Stock Unit Award, Performance Compensation
Award, Restricted Stock Award, Restricted Stock Unit Award, Other Stock-Based
Award and Cash Incentive Award shall be subject to the following:

 

(a)                                 Any such Award shall be subject to such
conditions, restrictions and contingencies as the Committee shall determine.

 

2

--------------------------------------------------------------------------------


 

(b)                                 The Committee may designate any such Award
as a Performance Compensation Award that is intended to be “qualified
performance-based compensation” as that term is used in Section 162(m) of the
Code. The grant or vesting of any such Awards so designated shall be conditioned
on the achievement of one or more “Performance Measures”, to the extent required
by Section 162(m) of the Code. The Performance Measures shall be objective and
shall otherwise meet the requirements of Section 162(m) of the Code and
regulations thereunder, including the requirement that the level or levels of
performance targeted by the Committee result in the achievement of performance
goals being “substantially uncertain.” One or more of the following business
criteria for the Company, on a consolidated basis, and/or for any Subsidiary, or
for business or geographical units of the Company and/or any Subsidiary (except
with respect to the shareholder return measures and earnings per share
criteria), shall be used by the Committee in establishing Performance Measures
for such Performance Compensation Awards: (1) earnings per share or diluted
earnings per share; (2) revenues or margins; (3) cash flow; (4) gross or net
profitability/profit margins (including profitability of a product or service);
(5) return measures (including return on net assets, investment, capital,
equity, or sales); (6) economic value; enterprise value; (7) direct
contribution; (8) net income; pretax earnings; earnings before interest and
taxes; earnings before interest, taxes, depreciation and amortization; earnings
after interest expense and before non-recurring or special items; (9) operating
income; income before interest income or expense, unusual items and income
taxes, local, state, federal or foreign and excluding budgeted and actual
bonuses which might be paid under any ongoing bonus plans of the Company;
(10) working capital; (11) costs or expenses (including specified types or
categories thereof); (12) identification and/or consummation of investment
opportunities or completion of specified projects, including strategic mergers,
acquisitions or divestitures; (13) shareholder return measures; share price;
(14) debt reduction or borrowing levels; (15) improvements in capital structure;
(16) sales or product volume; days sales outstanding; (17) market share (in the
aggregate or by segment); (18) ratios (including operating, leverage, combined);
(19) book, economic book or intrinsic book value (including book value per
share); (20) entry into new markets, either geographically or by business unit;
(21) customer retention and satisfaction; (22) safety and accident rates;
(23) strategic plan development and implementation, including turnaround plans;
and (24) funds from operations. Any of the above goals may be determined on an
absolute or relative basis or as compared to the performance of a published or
special index deemed applicable by the Committee including, but not limited to,
the Standard & Poor’s 500 Stock Index or a group of companies that are selected
by the Committee. The Committee shall exclude the impact of an event or
occurrence which the Committee determines should appropriately be excluded,
including without limitation (i) restructurings, discontinued operations, and
other unusual or non-recurring charges, (ii) an event either not directly
related to the operations of the Company or any of its Affiliates, Subsidiaries,
divisions, segments or operating units (to the extent applicable to such
Performance Measure) or not within the reasonable control of the Company’s
management, or (iii) a change in accounting standards required by generally
accepted accounting principles. For Awards under this Section III intended to be
“qualified performance-based compensation,” the grant of the Awards and the
establishment of the Performance Measures shall be made during the period
required under Section 162(m) of the Code and the determination in the
immediately preceding sentence shall be consistent with Section 162(m) of the
Code. The Committee may, in its discretion, reduce the amount payable with
respect to any Awards subject to this Section 3.2(b), but may not exercise any
discretion to increase any such amount. No Participant shall receive any payment
under the Plan that is subject to this Section 3.2(b) unless the Committee has
certified, by resolution or other appropriate action in writing, that the
Performance Measures and any other material terms previously established by the
Committee, have been satisfied.

 

(c)                                  Any such Award (other than a Cash Incentive
Award) shall be subject to a minimum vesting period of one (1) year, which
minimum vesting period shall be deemed satisfied with respect to an Award
granted to an Independent Director in connection with an annual shareholder
meeting if such Award vests upon or after the immediately following annual
shareholder meeting.

 

(d)                                 Notwithstanding 3.2(c) above, up to five
percent (5%) of the shares of Stock available under the Plan may be granted free
of any vesting requirements. Shares of Stock issued to Eligible Persons pursuant
to their election to receive shares of Stock in lieu of cash compensation shall
not count against this limit.

 

SECTION IV

OPERATION AND ADMINISTRATION

 

4.1  Effective Date; Term of Plan. The Plan shall be effective as of the
Effective Date and shall remain in effect as long as any Awards under it are
outstanding; provided, however, that no Awards may be granted under the Plan
after the tenth anniversary of the Effective Date.

 

4.2  Shares Subject to Plan.  The shares of Stock for which Awards may be
granted under the Plan shall be subject to the following:

 

3

--------------------------------------------------------------------------------


 

(a)                                 The shares of Stock with respect to which
Awards may be made under the Plan shall be shares currently authorized but
unissued or currently held or subsequently acquired by the Company as treasury
shares, including shares purchased in the open market or in private
transactions.

 

(b)                                 Subject to the following provisions of this
Section 4.2, the maximum number of shares of Stock that may be delivered to
Participants and their beneficiaries under the Plan shall be equal to the sum of
(i) 2,500,000 and (ii) any Shares with respect to awards granted under the Prior
Plan that are forfeited or canceled following the date that the Plan is approved
by the Company’s shareholders, provided that, for the avoidance of doubt,
clause (ii) shall not include any Shares with respect to awards granted under
the Prior Plan that are withheld or tendered to the Company to satisfy the
applicable tax withholding obligation or in payment of the exercise price of
such award.

 

(c)                                  To the extent provided by the Committee,
any Award may be settled in cash rather than Stock. To the extent any shares of
Stock covered by an Award are not delivered to a Participant or beneficiary
because the Award is forfeited or canceled, or the shares of Stock are not
delivered because the Award is settled in cash, such shares shall not be deemed
to have been delivered for purposes of determining the maximum number of shares
of Stock available for delivery under the Plan. To the extent any shares of
Stock covered by an Award are not delivered to a Participant or beneficiary
because the shares of Stock are withheld or are tendered (by actual delivery or
by attestation) to the Company, in either case, to satisfy the applicable tax
withholding obligation or in payment of the exercise price of the Award, such
shares shall be deemed to have been delivered for purposes of determining the
maximum number of shares of Stock available for delivery under the Plan.

 

(d)                                 Upon exercise of a stock-settled SAR, each
such stock-settled SAR originally granted shall be counted as one share of Stock
against the maximum aggregate number of shares of Stock that may be delivered
pursuant to Awards granted under the Plan as provided in Section 4.2(b),
regardless of the number of shares of Stock actually delivered upon settlement
of such stock-settled SAR.

 

(e)                                  Subject to Section 4.2(f), the following
additional maximums are imposed under the Plan.

 

(i)                                     The maximum number of shares of Stock
that may be issued as a result of the exercise of Options intended to be
Incentive Stock Options shall be 2,500,000.

 

(ii)                                  With respect to Awards that are intended
to be “qualified performance-based compensation” (as that term is used for
purposes of Section 162(m) of the Code),

 

(A)                               in the case of such Awards that are settled in
shares of Stock, no more than 600,000 shares of Stock may be subject to such
Awards granted to any one Participant with respect to any one fiscal-year period
(multiplied by the number of complete fiscal year periods (and fractions
thereof) over which the performance criteria are measured if based upon
satisfaction of performance criteria measured over a period of more than one
fiscal year);

 

(B)                               in the case of such Awards that are settled in
cash based on the Fair Market Value of a share of Stock, the maximum aggregate
amount of cash that may be paid pursuant to such Awards granted to any one
Participant with respect to any one fiscal-year period shall be equal to
600,000 shares of Stock multiplied by the per share Fair Market Value as of the
relevant vesting, payment or settlement date (multiplied by the number of
complete fiscal year periods (and fractions thereof) over which the performance
criteria are measured if based upon satisfaction of performance criteria
measured over a period of more than one fiscal year); and

 

(C)                               in the case of all such Awards other than
those described in clauses (A) and (B), the maximum aggregate amount of cash and
other property (valued at its Fair Market Value) other than shares of Stock that
may be paid or delivered pursuant to such Awards granted to any one Participant
in any one fiscal-year period shall be equal to $5,000,000 (multiplied by the
number of complete fiscal year periods (and fractions thereof) over which the
performance criteria are measured if based upon satisfaction of performance
criteria measured over a period of more than one fiscal year).

 

(iii)                               With respect to Awards granted to
Independent Directors, (A) in the case of such Awards that are settled in shares
of Stock, no more than 60,000 shares of Stock may be subject to such Awards
granted to any one Independent Director in any fiscal year, (B) in the case of
such Awards that are settled in cash based on the Fair Market Value of a share
of Stock, the maximum aggregate amount of cash that may be paid pursuant to such

 

4

--------------------------------------------------------------------------------


 

Awards granted to any one Independent Director in any fiscal year shall be equal
to 60,000 shares of Stock multiplied by the per share Fair Market Value as of
the relevant vesting, payment or settlement date, and (C) in the case of all
Awards other than those described in clauses (A) and (B), the maximum aggregate
amount of cash and other property (valued at its Fair Market Value) other than
shares of Stock that may be paid or delivered pursuant to such Awards to any one
Independent Director in any fiscal year shall be equal to $500,000.

 

(iv)                              Substitute Awards shall not reduce the shares
of Stock authorized for grant under the Plan or authorized for grant to a
Participant in any period. Additionally, in the event that a company acquired by
the Company or any Subsidiary, or with which the Company or any Subsidiary
combines has shares available under a pre-existing plan approved by shareholders
and not adopted in contemplation of such acquisition or combination, the shares
of stock available for delivery pursuant to the terms of such pre-existing plan
(as adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the shares of Stock authorized for delivery under
the Plan; provided that Awards using such available shares of Stock shall not be
made after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not employees, officers, or members of the board of
directors of the Company or Subsidiaries, or consultants or other persons
providing services to the Company or any Subsidiary, prior to such acquisition
or combination.

 

(f)                                   In the event of any equity restructuring,
such as a stock dividend, stock split, spin-off, reverse stock split, split-up,
rights offering, recapitalization or non-recurring cash dividend or other
distribution (whether in the form of shares of Stock, other securities or other
property), the Committee shall adjust each Award, in such manner as the
Committee shall determine, to prevent dilution or enlargement of the rights of
the holders with respect to outstanding awards. In addition, in the event of any
merger, consolidation, combination, exchange of shares or other similar
corporate transaction (including any Change of Control), the Committee may make
other adjustments to outstanding Awards (and to any limitations on the number or
kind of Awards that may be granted under the Plan in the future) to preserve the
benefits or potential benefits of the Awards. Action by the Committee pursuant
to this Section 4.2(f) may include, to the extent that the Committee determines
to be appropriate: (i) adjustment to the number or kind of shares which may be
delivered under the Plan, including but not limited to, increases in the
limitations set forth in subsection (b) above and
paragraphs (i) through (iii) of subsection (e) above; (ii) adjustment of the
number and kind of shares subject to outstanding Awards; (iii) adjustment of the
Exercise Price of outstanding Options and SARs; and (iv) any other adjustments
that the Committee determines to be equitable or appropriate, including but not
limited to, (A) a cash payment to the holder of an outstanding Award in
consideration for the cancelation of such Award, including, in the case of an
outstanding Option or SAR, a cash payment to the holder of such Option or SAR in
an amount equal to the excess, if any, of the Fair Market Value (as of a date
specified by the Committee) of the shares of Stock subject to such Option or SAR
over the aggregate Exercise Price of such Option or SAR and (B) cancel and
terminate any Option or SAR having a per share Exercise Price equal to, or in
excess of, the Fair Market Value of a share of Stock subject to such Option or
SAR without any payment or consideration therefor.

 

4.3  General Restrictions.  Delivery of shares of Stock or other amounts under
the Plan shall be subject to the following:

 

(a)                                 Notwithstanding any other provision of the
Plan, the Company shall have no liability to deliver any shares of Stock under
the Plan or make any other distribution of benefits under the Plan unless such
delivery or distribution would comply with all applicable laws (including,
without limitation, the requirements of the Securities Act of 1933), and the
applicable requirements of any securities exchange or similar entity.

 

(b)                                 To the extent that the Plan provides for
issuance of stock certificates to reflect the issuance of shares of Stock, the
issuance may be effected on a non-certificated basis, to the extent not
prohibited by applicable law or the applicable rules of any securities exchange.

 

4.4  Tax Withholding.  All distributions under the Plan are subject to
withholding of all applicable taxes, and the Committee may condition the
delivery of any shares or other benefits under the Plan on satisfaction of the
applicable withholding obligations. The Committee, in its discretion, and
subject to such requirements as the Committee may impose prior to the occurrence
of such withholding, may permit such withholding obligations to be satisfied
through cash payment by the Participant, through the surrender of shares of
Stock which the Participant already owns, through the withholding of shares of
Stock that otherwise would have been delivered pursuant to the Award, or through
the surrender of shares of Stock to which the Participant is otherwise entitled
under the Plan.

 

5

--------------------------------------------------------------------------------


 

4.5  Grant and Use of Awards.  In the discretion of the Committee, a Participant
may be granted any Award permitted under the provisions of the Plan, and more
than one Award may be granted to a Participant. Awards may be granted as
alternatives to or replacement of awards granted or outstanding under the Plan,
or any other plan or arrangement of the Company or a Subsidiary (including a
plan or arrangement of a business or entity, all or a portion of which is
acquired by the Company or a Subsidiary). Subject to the overall limitation on
the number of shares of Stock that may be delivered under the Plan, the
Committee may use available shares of Stock as the form of payment for
compensation, grants or rights earned or due under any other compensation plans
or arrangements of the Company or a Subsidiary, including the plans and
arrangements of the Company or a Subsidiary assumed in business combinations.

 

4.6  Dividends and Dividend Equivalents.  An Award (other than an Option or SAR
Award) may provide the Participant with the right to receive dividend payments
or dividend equivalent payments with respect to Stock subject to the Award (both
before and after the Stock subject to the Award is earned, vested, or acquired),
which payments may be either made currently or credited to an account for the
Participant, and may be settled in cash or Stock, as determined by the
Committee. Any such settlements, and any such crediting of dividends or dividend
equivalents or reinvestment in shares of Stock, may be subject to such
conditions, restrictions and contingencies as the Committee shall establish,
including the reinvestment of such credited amounts in Stock equivalents or the
withholding of such amounts subject to vesting of the underlying Award.
Notwithstanding the foregoing, a Participant shall be eligible to receive
dividends or dividend equivalents in respect of any Award that vests or is
payable upon the achievement of Performance Measures only to the extent that
(a) the relevant Performance Measures are achieved and (b) all or some portion
of such Award has been earned for the applicable period.

 

4.7  Settlement of Awards.  The obligation to make payments and distributions
with respect to Awards may be satisfied through cash payments, the delivery of
shares of Stock, the granting of replacement Awards, or combination thereof as
the Committee shall determine. Satisfaction of any such obligations under an
Award, which is sometimes referred to as “settlement” of the Award, may be
subject to such conditions, restrictions and contingencies as the Committee
shall determine. The Committee may permit or require the deferral of any Award
payment, subject to applicable law and such rules and procedures as the
Committee may establish, which may include provisions for the payment or
crediting of interest or dividend equivalents, and may include converting such
credits into deferred Stock equivalents. Each Subsidiary shall be liable for
payment of cash due under the Plan with respect to any Participant to the extent
that such benefits are attributable to the services rendered for that Subsidiary
by the Participant. Any disputes relating to liability of a Subsidiary for cash
payments shall be resolved by the Committee.

 

4.8  Transferability.  Except as otherwise provided by the Committee, Awards
under the Plan are not transferable except as designated by the Participant by
will or by the laws of descent and distribution.

 

4.9  Form and Time of Elections.  Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under the Plan, and any permitted modification, or
revocation thereof, shall be in writing filed with the Committee or its designee
at such times, in such form, and subject to such restrictions and limitations,
not inconsistent with the terms of the Plan, as the Committee or its designee
shall require.

 

4.10  Agreement with Company.  An Award under the Plan shall be subject to such
terms and conditions, not inconsistent with the Plan, as the Committee shall, in
its sole discretion, prescribe. The terms and conditions of any Award to any
Participant shall be reflected in such form of written document as is determined
by the Committee. A copy of such document shall be provided to the Participant,
and the Committee may, but need not require that the Participant sign a copy of
such document. Such document is referred to in the Plan as an “Award Agreement”
regardless of whether any Participant signature is required.

 

4.11  Action by Company or Subsidiary.  Any action required or permitted to be
taken by the Company or any Subsidiary regarding the Plan shall be by resolution
of the Committee, or by action of one or more members of the Board (including a
committee of the Board) who are duly authorized to act for the Board, or (except
to the extent prohibited by applicable law or applicable rules of any securities
exchange) by one or more duly authorized officers of the Company.

 

4.12  Gender and Number.  Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.

 

4.13  Limitation of Implied Rights.

 

(a)                                 Neither a Participant nor any other person
shall, by reason of participation in the Plan, acquire any right in or title to
any assets, funds or property of the Company or any Subsidiary whatsoever,
including, without limitation, any

 

6

--------------------------------------------------------------------------------


 

specific funds, assets, or other property which the Company or any Subsidiary,
in its sole discretion, may set aside in anticipation of a liability under the
Plan. A Participant shall have only a contractual right to the Stock or amounts,
if any, payable under the Plan, unsecured by any assets of the Company or any
Subsidiary, and nothing contained in the Plan shall constitute a guarantee that
the assets of the Company or any Subsidiary shall be sufficient to pay any
benefits to any person.

 

(b)                                 The Plan does not constitute a contract of
employment, and selection as a Participant will not give such Participant the
right to be retained in the employ or service of the Company or any Subsidiary,
nor any right or claim to any benefit under the Plan, unless such right or claim
has specifically accrued under the terms of the Plan. Except as otherwise
provided in the Plan, no Award under the Plan shall confer upon the holder
thereof any rights as a shareholder of the Company prior to the date on which
the individual fulfills all conditions for receipt of such rights.

 

4.14  Evidence.  Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.

 

SECTION V

CHANGE OF CONTROL

 

5.1  Change of Control.  Subject to the provisions of Section 4.2(f) (relating
to the adjustment of shares), unless otherwise provided in the applicable Award
Agreement or an individual employment agreement, in the event of a Change of
Control, all Awards that are outstanding and unvested as of immediately prior to
a Change of Control (after giving effect to any action by the Committee pursuant
to Section 4.2(f)) shall remain outstanding and unvested immediately thereafter,
provided, however, that, if within 12 months following a Change of Control, a
Participant’s employment or services, as applicable, with the Company and its
Affiliates is terminated without Cause, then (a) any outstanding Options or SARs
then held by Participants that are unexercisable or otherwise unvested shall
automatically be deemed exercisable or otherwise vested, as the case may be, as
of the date of such termination and (b) all other outstanding Awards
(i.e., other than Options and SARs) then held by Participants that are
unexercisable, unvested or still subject to restrictions or forfeiture, shall
automatically be deemed exercisable and vested and all restrictions and
forfeiture provisions related thereto shall lapse as of the date of such
termination.

 

5.2  Substitution or Assumption.  Notwithstanding Section 5.1 and unless
otherwise provided in the applicable Award Agreement or an individual employment
agreement, in the event of a Change of Control, unless provision is made in
connection with the Change of Control for assumption or continuation of Awards
previously granted or substitution of such Awards for new awards covering shares
of a successor corporation or its “parent corporation” (as defined in
Section 424(e) of the Code) or “subsidiary corporation” (as defined in
Section 424(f) of the Code) with appropriate adjustments as to the number and
kinds of shares and, if applicable, Exercise Prices and Performance Measures, in
each case, that the Committee determines will preserve the material terms and
conditions of such Awards as in effect immediately prior to the Change of
Control (including, without limitation, with respect to the vesting schedules,
the intrinsic value of the awards (if any) as of the Change of Control,
difficulty of achieving Performance Measures (if applicable) and transferability
of the shares underlying such Awards) (a) all outstanding Options or SARs then
held by Participants that are unexercisable or otherwise unvested shall
automatically be deemed exercisable or otherwise vested, as the case may be, as
of immediately prior to such Change of Control and (b) all other outstanding
Awards (i.e., other than Options, and SARs) then held by Participants that are
unvested or still subject to restrictions or forfeiture shall automatically be
deemed vested and all restrictions and forfeiture provisions related thereto
shall lapse as of immediately prior to such Change of Control.

 

5.3  Section 409A and Change of Control.  Notwithstanding Section 5.2 and unless
otherwise provided in the applicable Award Agreement or an individual employment
agreement, if any amount payable pursuant to an Award constitutes deferred
compensation that is subject to Section 409A of the Code, in the event of a
Change of Control, to the extent provided in Section 5.2, any unvested but
outstanding Awards shall automatically vest as of the date of such Change of
Control and shall not be subject to the forfeiture restrictions following such
Change of Control; provided that in the event that such Change of Control does
not qualify as an event described in Section 409A(a)(2)(A)(v) of the Code or to
the extent that payment upon such Change of Control would otherwise violate
Section 409A of the Code, such Awards (and any other Awards that constitute
deferred compensation that vested prior to the date of such Change of Control
but are outstanding as of such date) shall not be settled until the earliest
permissible payment event under Section 409A of the Code following such Change
of Control.

 

7

--------------------------------------------------------------------------------


 

SECTION VI

COMMITTEE

 

6.1  Administration.  The authority to control and manage the operation and
administration of the Plan shall be vested in the Committee in accordance with
this Section VI. The Committee shall be selected by the Board, and shall be
comprised solely of two or more members of the Board, each of whom, to the
extent required under applicable laws and rules, shall be (i) an “outside
director”, within the meaning of Section 162(m) of the Code, (ii) “independent”,
within the meaning of the rules of the New York Stock Exchange or, if the shares
of Stock are not listed for trading on the New York Stock Exchange, under the
rules of the applicable securities exchange on which the shares are listed or
quoted and (iii) a “Non-Employee Director”, within the meaning of Rule 16b-3 as
promulgated and interpreted by the Securities and Exchange Commission under the
Exchange Act (each an “Independent Director”). If the Committee does not exist,
or for any other reason determined by the Board, the Board may take any action
under the Plan that would otherwise be the responsibility of the Committee;
provided, however, that in that event, any such action taken by the Board shall
require the approval of at least a majority of the Independent Directors.

 

6.2  Powers of Committee.  The Committee’s administration of the Plan shall be
subject to the following:

 

(a)                                 Subject to the provisions of the Plan and
applicable law, and in addition to the other express powers and authorizations
conferred on the Committee by the Plan, the Committee shall have sole and
plenary authority to administer the Plan, including the authority (i) to select
from among the Eligible Persons those persons who shall receive Awards, (ii) to
determine the time or times of receipt, (iii) to determine the types of Awards
and the number of shares or dollar value covered by the Awards, (iv) to
establish the terms, conditions, performance and vesting criteria, restrictions,
terms of exercise and settlement and other provisions of the Awards, (v) to
interpret, administer, reconcile any inconsistency in, correct any default in
and/or supply any omission in, the Plan and any instrument or agreement relating
to, or Award made under, the Plan, (vi) grant a replacement Award for an Award
previously granted under the Plan if, in its sole discretion, the Committee
determines that (A) the tax consequences of such Award to the Company or the
Participant differ from those consequences that were expected to occur on the
date the Award was granted or (B) clarifications or interpretations of, or
changes to, tax law or regulations permit Awards to be granted that have more
favorable tax consequences than initially anticipated and (vii) subject to the
restrictions imposed by Section VII, to cancel or suspend Awards; provided,
however, that, notwithstanding the provisions of this Section 6.2, the Committee
shall not have the authority to accelerate vesting of an Award in the event of a
Participant’s termination of employment other than in connection with the
Participant’s death or disability.

 

(b)                                 To the extent that the Committee determines
that the restrictions imposed by the Plan preclude the achievement of the
material purposes of the Awards in jurisdictions outside the United States, the
Committee will have the authority and discretion to modify those restrictions as
the Committee determines to be necessary or appropriate to conform to applicable
requirements or practices of jurisdictions outside of the United States.

 

(c)                                  The Committee will have full and complete
authority and discretion to interpret the Plan, to establish, amend, and rescind
any rules and regulations relating to the Plan, to determine the terms and
provisions of any Award Agreement made pursuant to the Plan, and to make all
other determinations that may be necessary or advisable for the administration
of the Plan; it being the intention of the Plan that the Committee have the
utmost authority and discretion permitted by law in making decisions and
performing its other functions under the Plan.

 

(d)                                 Any interpretation of the Plan by the
Committee and any decision made by it under the Plan is final and binding on
all persons.

 

(e)                                  In controlling and managing the operation
and administration of the Plan, the Committee shall take action in a manner that
conforms to the Articles of Incorporation and By-laws of the Company, and
applicable state corporate law.

 

(f)                                   In no event, however, shall the Committee
have the power to cancel outstanding Options or SARs for the purpose of
repricing or otherwise replacing or re-granting such Options or SARs with an
exercise price that is less than the exercise price of the original Option or
SAR, unless such action is approved by the Company’s shareholders. For the
avoidance of doubt, an adjustment to the Exercise Price made in accordance with
Section 4.2(f) or as a result of a substitution pursuant to Section V shall not
be considered a re-pricing for purposes of this Section 6.2(f).

 

6.3  Delegation by Committee.  Except to the extent prohibited by applicable law
or the applicable rules of a securities exchange, the Committee may allocate all
or any portion of its responsibilities and powers to any one or more of its
members and may delegate all or any part of its responsibilities and powers to
any person or persons selected by it. Any such allocation or delegation may be
revoked by the Committee at any time. In the event of any delegations described
in this Section 6.3, the term “Committee”, as used herein, shall include any
persons so delegated to the extent of such delegation.

 

8

--------------------------------------------------------------------------------


 

6.4  Awards to Independent Directors.  Notwithstanding anything to the contrary
contained herein, the Board may, in its sole discretion, at any time and from
time to time, grant Awards to Independent Directors or administer the Plan with
respect to such Awards. In any such case, the Board shall have all the authority
and responsibility granted to the Committee herein.

 

6.5  Information to be Furnished to Committee.  The Company and Subsidiaries
shall furnish the Committee with such data and information as it determines may
be required for it to discharge its duties. The records of the Company and
Subsidiaries as to an employee’s or Participant’s employment, termination of
employment, leave of absence, reemployment and compensation shall be conclusive
on all persons unless determined to be incorrect. Participants and other persons
entitled to benefits under the Plan must furnish the Committee such evidence,
data or information as the Committee considers desirable to carry out the terms
of the Plan.

 

6.6  Limitation of Liability.  The Committee, each member thereof, and any other
person acting pursuant to authority delegated by the Committee shall be
entitled, in good faith, to rely or act upon any report or other information
furnished by any officer or employee of the Company, the Company’s independent
auditors, consultants or any other agents assisting in the administration of the
Plan. Members of the Committee or any other person acting pursuant to authority
delegated by the Committee, and any officer or employee of the Company acting at
the direction or on behalf of the Committee or other delegee shall not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action or
determination.

 

6.7  Indemnification.  Each person who is or shall have been a member of the
Committee or of the Board shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him in connection with or resulting from any claim,
action, suit, or proceeding to which he may be a party or in which he may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him in settlement thereof, with the
Company’s approval, or paid by him in satisfaction of any judgment in any such
action, suit, or proceeding against him, provided he shall give the Company an
opportunity, at its own expense, to handle and defend the same before he
undertakes to handle and defend it on his own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Articles of Incorporation
or By-laws, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.

 

6.8  Code Section 409A.

 

(a)                                 If any Award constitutes a “nonqualified
deferred compensation plan” under Section 409A of the Code (a “Section 409A
Plan”), then the Award shall be subject to the following additional
requirements, if and to the extent required to comply with Section 409A of
the Code:

 

(i)                                     Payments under the Section 409A Plan may
not be made earlier than (A) the Participant’s “separation from service”,
(B) the date the Participant becomes “disabled”, (C) the Participant’s death,
(D) a “specified time (or pursuant to a fixed schedule)” specified in the Award
Agreement at the date of the deferral of such compensation, (E) a “change in the
ownership or effective control of the corporation, or in the ownership of a
substantial portion of the assets of the corporation”, or (F) the occurrence of
an “unforeseeable emergency”;

 

(ii)                                  The time or schedule for any payment of
the deferred compensation may not be accelerated, except to the extent provided
in applicable Treasury Regulations or other applicable guidance issued by the
Internal Revenue Service;

 

(iii)                               Any elections with respect to the deferral
of such compensation or the time and form of distribution of such deferred
compensation shall comply with the requirements of Section 409A(a)(4) of
the Code;

 

(iv)                              In the case of any Participant who is a
“specified employee”, a distribution on account of a “separation from service”
may not be made before the date which is six months after the date of the
Participant’s “separation from service” (or, if earlier, the date of the
Participant’s death); and

 

(v)                                 In the case of any such Awards that are
payable upon a Change of Control, notwithstanding any provision of the Plan to
the contrary, the Company will not be deemed to have undergone a Change of
Control unless the Company has undergone a “change in the ownership or effective
control of the corporation, or in the

 

9

--------------------------------------------------------------------------------


 

ownership of a substantial portion of the assets of a corporation” within the
meaning of Section 409A(a)(2)(A)(v) of the Code.

 

For purposes of the foregoing, the words and phrases in quotations in this
Section 6.8 shall be defined in the same manner as those words and phrases are
defined for purposes of Section 409A of the Code, and the limitations set forth
herein shall be applied in such manner (and only to the extent) as shall be
necessary to comply with any requirements of Section 409A of the Code that are
applicable to the Award.

 

(b)                                 Any Award Agreement for any Award that the
Committee reasonably determines to constitute a Section 409A Plan, and the
provisions of the Plan applicable to that Award, shall be construed in a manner
consistent with the applicable requirements of Section 409A, and the Committee,
in its sole discretion and without the consent of any Participant, may amend any
Award Agreement (and the provisions of the Plan applicable thereto) if and to
the extent that the Committee determines that such amendment is necessary or
appropriate to comply with the requirements of Section 409A of the Code.
Further, in the event that the Plan, any Award Agreement or any Award shall be
deemed not to comply with Section 409A of the Code, then neither the Company,
the Committee nor its or their designees or agents shall be liable to any
Participant or other person for actions, decisions or determinations made in
good faith.

 

SECTION VII

AMENDMENT AND TERMINATION

 

The Board may, at any time, amend or terminate the Plan, and the Board or
Committee may, at any time, amend any Award outstanding thereunder, provided
that no amendment or termination may, in the absence of written consent to the
change by the affected Participant (or, if the Participant is not then living,
the affected beneficiary), adversely affect the rights of any Participant or
beneficiary under any Award granted under the Plan prior to the date such
amendment is adopted by the Board; and further provided that any amendment made
to comply with applicable law, tax rules, securities exchange rules or
accounting rules and adjustments pursuant to Section 4.2(f) shall not be subject
to the foregoing limitations of this Section VII. Notwithstanding the foregoing,
approval of the Company’s shareholders shall be required for any amendment or
alteration of the Plan if such shareholder approval is required by any federal
or state law or regulation (including without limitation, Rule 16b-3 under the
Exchange Act or Section 162(m) of the Code or the rules of any securities
exchange or automated quotation system on which the shares of Stock may then be
listed or quoted). Unless otherwise determined by the Committee, any amendments
to the Plan will apply prospectively only.

 

SECTION VIII

DEFINED TERMS

 

In addition to the other definitions contained herein, the following definitions
shall apply:

 

(a)                                 Affiliate.  The term “Affiliate” means
(i) any entity that, directly or indirectly, is controlled by, controls or is
under common control with, the Company and/or (ii) any entity in which the
Company has a significant equity interest, in either case as determined by
the Committee.

 

(b)                                 Award.  The term “Award” means any award or
benefit granted under the Plan, including, without limitation, the grant of
Options, SARs, Stock Unit Awards, Performance Compensation Awards, Restricted
Stock Awards, Restricted Stock Unit Awards, Other Stock-Based Awards and Cash
Incentive Awards.

 

(c)                                  Board.  The term “Board” shall have the
meaning set forth in Section 1.2.

 

(d)                                 Cash Incentive Award.  The term “Cash
Incentive Award” shall have the meaning set forth in Section 3.1(a).

 

(e)                                  Cause.  The term “Cause” (i) shall have the
meaning set forth in an Award Agreement or in an individual employment agreement
between the Participant and the Company, if any or (ii) if there is no
definition set forth in an Award Agreement or applicable employment
agreement, means

 

(A)                               the material failure by the Participant to
perform, in a reasonable manner, his or her duties as assigned by the Company or
any Subsidiary (or any successor company);

 

10

--------------------------------------------------------------------------------


 

(B)                               any material violation or material breach by
the Participant of his or her employment agreement, consulting or other similar
agreement with the Company or any Subsidiary (or successor company), if any;

 

(C)                               any material violation or material breach by
the Participant of any non-competition, non-solicitation, non-disclosure and/or
other similar agreement with the Company or any Subsidiary (or successor
company);

 

(D)                               any material violation or material breach by
the Participant of the Company’s Code of Conduct or any other Company
(or successor company) policy;

 

(E)                                any act by the Participant of material
dishonesty or fraud that injures the reputation or business of the Company or
any Subsidiary (or successor company); or

 

(F)                                 the conviction of or entry of a plea of
guilty or nolo contender to a felony or a crime involving moral turpitude.

 

The good faith determination by the Committee of whether the Participant’s
employment or service was terminated for “Cause” shall be final and binding for
all purposes hereunder.

 

(f)                                   Change of Control.  For purposes of this
Plan, a “Change of Control” means any one of the following events:

 

(i)                                     any person or “group” as defined in
Section 13(d)(3) of the Exchange Act, but excluding any employee benefit plan or
plans of the Company and its Subsidiaries, becomes the beneficial owner,
directly or indirectly, of thirty percent (30%) or more of the combined voting
power of the Company’s outstanding voting securities ordinarily having the right
to vote for the election of directors of the Company; provided, however, that,
for purposes of this subparagraph (i), any acquisition directly from the Company
shall not constitute a Change of Control; or

 

(ii)                                  any merger, consolidation, reorganization
or similar event of the Company or any of its Subsidiaries, as a result of which
the holders of the voting stock of the Company immediately prior to such merger,
consolidation, reorganization or similar event do not directly or indirectly
hold at least fifty-one percent (51%) of the aggregate voting power of the
capital stock of the surviving entity; or

 

(iii)                               the individuals who, as of the Effective
Date, constitute the Board of Directors of the Company (the “Board” generally
and as of the Effective Date the “Incumbent Board”) cease for any reason to
constitute at least two-thirds (2/3) of the Board, or in the case of a merger or
consolidation of the Company, do not constitute or cease to constitute at least
two-thirds (2/3) of the board of directors of the surviving company (or in a
case where the surviving corporation is controlled, directly or indirectly by
another corporation or entity, do not constitute or cease to constitute at least
two-thirds (2/3) of the board of such controlling corporation or do not have or
cease to have at least two-thirds (2/3) of the voting seats on any body
comparable to a board of directors of such controlling entity, or if there is no
body comparable to a board of directors, at least two-thirds (2/3) voting
control of such controlling entity); provided that any person becoming a
director (or, in the case of a controlling non-corporate entity, obtaining a
position comparable to a director or obtaining a voting interest in such entity)
subsequent to the Effective Date whose election, or nomination for election, was
approved by a vote of the persons comprising at least two-thirds (2/3) of the
Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
election contest), shall be, for purposes of this Agreement, considered as
though such person were a member of the Incumbent Board; or

 

(iv)                              there is a liquidation or dissolution of the
Company or all or substantially all of the assets of the Company have been sold.

 

(g)                                  Code.  The term “Code” means the Internal
Revenue Code of 1986, as amended. A reference to any provision of the Code shall
include reference to any successor provision of the Code.

 

(h)                                 Committee.  The term “Committee” shall have
the meaning set forth in Section 1.2.

 

(i)                                     Company.  The term “Company” shall have
the meaning set forth in Section 1.1.

 

11

--------------------------------------------------------------------------------


 

(j)                                    Effective Date.  The term “Effective
Date” means the date on which this Plan is approved by shareholders of the
Company eligible to vote in the election of directors, by a vote sufficient to
meet the requirements of Sections 162(m) (if applicable) and 422 of the Code,
Rule 16b-3 under the Exchange Act (if applicable), applicable requirements under
the rules of any securities exchange or automated quotation system on which the
Stock may be listed or quoted, and any other laws, regulations and obligations
of the Company applicable to the Plan.

 

(k)                                 Eligible Person.  The term “Eligible Person”
means any employee, officer or member of the board of directors of the Company
or a Subsidiary, or any consultant or other person who performs services for the
Company or any Subsidiary, including any prospective employee, officer, member
or consultant.

 

(l)                                     Exchange Act.  The term “Exchange Act”
means the Securities Exchange Act of 1934, as amended from time to time, or any
successor statute thereto, and the regulations promulgated thereunder.

 

(m)                             Exercise Price.  The term “Exercise Price” shall
have the meaning set forth in Section 2.2.

 

(n)                                 Fair Market Value.  The term “Fair Market
Value” means (i) with respect to any property other than shares of Stock, the
fair market value of such property determined by such methods or procedures as
shall be established from time to time by the Committee and (ii) with respect to
a share of Stock as of any date,

 

(A)                               if the principal market for the Stock is a
national securities exchange or the NASDAQ stock market, then the “Fair Market
Value” as of that date shall be the closing sales price of the Stock on the day
that the Award is granted on the principal exchange or market on which the Stock
is then listed or admitted to trading;

 

(B)                               if sale prices are not available or if the
principal market for the Stock is not a national securities exchange and the
Stock is not quoted on the NASDAQ stock market, the average between the highest
bid and lowest asked prices for the Stock on the day that the Award is granted
as reported on the NASDAQ OTC Bulletin Board Service or by the National
Quotation Bureau, Incorporated or a comparable service; and

 

(C)                               if the day is not a trading day, and as a
result, paragraphs (A) and (B) next above are inapplicable, the Fair Market
Value of the Stock shall be determined as on the most recent trading day prior
to the date the Award is granted. If paragraphs (A) and (B) next above are
otherwise inapplicable, then the Fair Market Value of the Stock shall be
determined in good faith by the Committee.

 

(o)                                 Incentive Stock Option.  The term “Incentive
Stock Option” shall have the meaning set forth in Section 2.1(a).

 

(p)                                 Independent Director.  The term “Independent
Director” shall have the meaning set forth in Section 6.1.

 

(q)                                 Non-Qualified Stock Option.  The term
“Non-Qualified Stock Option” shall have the meaning set forth in Section 2.1(a).

 

(r)                                    Option.  The term “Option” shall have the
meaning set forth in Section 2.1(a).

 

(s)                                   Other Stock-Based Award.  The term “Other
Stock-Based Award” shall have the meaning set forth in Section 3.1(b).

 

(t)                                    Participants.  The term “Participants”
shall have the meaning set forth in Section 1.2.

 

(u)                                 Performance Compensation Award.  The term
“Performance Compensation Award” shall have the meaning set forth in
Section 3.1(c).

 

(v)                                 Performance Measure.  The term “Performance
Measure” shall have the meaning set forth in Section 3.2(b).

 

(w)                               Plan.  The term “Plan” shall have the meaning
set forth in Section 1.1

 

(x)                                 Prior Plan.  The term “Prior Plan” shall
mean the World Fuel Services Corporation 2006 Omnibus Plan, as amended and
restated.

 

12

--------------------------------------------------------------------------------


 

(y)                                 Restricted Stock Award.  The term
“Restricted Stock Award” shall have the meaning set forth in Section 3.1(d).

 

(z)                                  Restricted Stock Unit Award.  The term
“Restricted Stock Unit Award” shall have the meaning set forth in
Section 3.1(e).

 

(aa)                          SAR.  The term “SAR” shall have the meaning set
forth in Section 2.1(b).

 

(bb)                          Stock Appreciation Right.  The term “Stock
Appreciation Right” shall have the meaning set forth in Section 2.1(b).

 

(cc)                            Stock Unit Award.  The term “Stock Unit Award”
shall have the meaning set forth in Section 3.1(f).

 

(dd)                          Subsidiary.  The term “Subsidiary” means any
company during any period in which it is a “subsidiary corporation” (as that
term is defined in Section 424(f) of the Code) with respect to the Company.

 

(ee)                            Substitute Awards.  The term “Substitute Awards”
means Awards granted or Stock issued by the Company in assumption of, or in
substitution or exchange for, awards previously granted, or the right or
obligation to make future awards, by a company acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combines.

 

(ff)                              Stock.  The term “Stock” means shares of
common stock, par value $.01 per share, of the Company.

 

13

--------------------------------------------------------------------------------